Case 1:20-cv-02540-STV Document 6 Filed 08/24/20 USDC Colorado Page 1 of 2




                           EXHIBIT A
Case 1:20-cv-02540-STV Document 6 Filed 08/24/20 USDC Colorado Page 2 of 2


     County Court: Denver County, Colorado
     Court Address: Denver County Court, 1437 Bannock Street #135,                                  Filed in the County Court
     Denver CO 80202                                                                            City & County of Denver, Colorado

     Plaintiff(s): Melissa Dinion
                                                                                                        JAN 2 9 2020
  v.


     Defendant(s): Synchrony Bank/Care Credit (Syncb)
                                                                                                A    •MewwfifiLY                      A
  Attorney or Party Without Attorney (Name and Address):                                 Case Number:
  Melissa Dinion: 1635 Madison Street, Denver CO 80206                                                        2CC-0OUZ
  Phone Number: 208-794-1832    E-mail:melissa@drmelissaluke.com
  FAX Number:                Atty. Reg. #:
                                                                                         Division               Courtroom            J?0
                                     COMPLAINT UNDER SIMPLIFIED CIVIL PROCEDURE

1.     Synchrony Bank, defendant, is incorporated in New Castle County, with a post office address of registered

       agent at 1209 Orange Street, City of Wilmington, State of Delaware.

2.     The amount claimed herein does not exceed the jurisdiction of the court.

       OR

3.     The amount claimed from Synchrony Bank, defendant(s), is fifteen thousand four hundred dollars and zero

       cents ($15,400.00), together with proper interest, costs and any other items allocable by statute or specific

       agreement.




4.     Such claim arises from the following event(s) or transaction(s):

       False reporting under the Fair Credit Reporting Act



                                                                  The Defendant(s)      (are)     X (are not)      in the military
       service of the United States. In support of this statement, the Plaintiff(s) set(s) forth the following facts: (State
       facts concerning military status of the Defendant(s), if the military status of the Defendant(s) is (are) not
       known, so state here.)




5. The Plaintiff(s) Odoes (do) xQdoes (do) not demand trial by jury (if demand is made, a jury fee must be
       paid).

O By checking this box, I am acknowledging I am filling in the blanks and not changing anything else on the
form.

* By checking this box, I am acknowledging that I have made a change to the original content of this form.
WARNING: ALL FEES ARE NON-REFUNDABLE. IN SOME CASES, A REQUEST FOR A JURY TRIAL MAY
BE DENIED PURSUANT TO LAW EVEN THOUGH A JURY FEE HAS BEEN PAID.

Note: All Plaintiffs filing this complaint must sign, unless the complaint is signed by an attorney.
                >/7/7

Signature of Plaintiff(s)                                                   Signature of Attorney for Plaintiff(s) (if applicable)

Address(es) of Plaintiff(s) 1635 Madison Street, Denver C080206


Telephone Number(s) of Plaintiff(s) 208-794-1832



CRCCP FORM 2 SC             3-1 8   COMPLAINT UNDER SIMPLIFIED CIVIL PROCEDURE
